DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 12/01/2021.
Claims 1, 5, 12 have been amended.
Claims 4, 10 and 17 are cancelled.
Claims 1-3, 5-9, 11-16 and 18-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-9, 11-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,740,026 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant applications are anticipated by the claims of the U.S. Patent No. 10,740,026 B2.  See below table for the comparison on the claims.
Instant Application
U.S. Patent No. 10,740,026 B2

6. A method, comprising: storing an indicator of a power on hour (POH) at which a super block is erased; 
1. A method, comprising: recording at least one of an indicator of time at which a first page of a super block is programmed or a last page of the super block is programmed; and
storing an indicator of a POH at which a first page of the super block is programmed; storing an indicator of a POH at which a last page of the super block is programmed; and
performing a failure analysis by calculating how long the super block is in a programmed state before failing using one or more of the indicators of time in response to a memory system including the super block failing.
calculating how long the super block is in a programmed state before failing using one or more of the indicators of the POHs.
11. The method of claim 6, further includes calculating how long the super block was in the programmed state before failing for failure analysis.
3. The method of claim 2, further comprising calculating how long the super block is in an erased state before being programed.
10. The method of claim 6, further includes calculating how long the super block was in an erased state before being programmed.


Response to Arguments
Applicant’s arguments, see pages5-6, filed 12/01/2021, with respect to 35 U.S.C. 101 Rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 Rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see page 7, filed 12/01/2021, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 5, 9, 11 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2018/0,267,298 A1 discloses analyzing error information occurred in the write and read operations to determine whether the nonvolatile memory device is in a failure status.
PG Pub. 2016/0,224,466 A1 discloses a memory system capable of recognizing sections of the memory system determined to fail based on the number of times the programming operations have been performed on the sections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        January 12, 2022